Exhibit 10.3

MANAGEMENT AGREEMENT

This MANAGEMENT AGREEMENT (this "Agreement") is made on January 9, 2009,
effective as of July 1, 2008, by and between ENVIRONMENTAL ENERGY SERVICES, INC.
(the "Manager"), a Delaware corporation, and BLAZE ENERGY CORP. (the "Company"),
a Delaware corporation.

RECITALS

WHEREAS, Manager owns a controlling interest in Company, and both employ the
same persons as officers and utilize the same office space;

WHEREAS, Manager and Company desire to formalize the terms and conditions under
which Manager will provide management and corporate overhead services to
Company.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:

1.

Appointment of Manager; Relationship of Company and the Manager.

Manager shall provide management and operational support services to the
Company, as hereinafter provided.  Manager, at all times, shall be independent
of the Company. Nothing contained herein shall be deemed to make or render the
Company a partner, co-venturer or other participant in the business or
operations of the Manager, or in any manner to render Company liable, as
principal, surety, guarantor, agent or otherwise for any of the debts,
obligations or liabilities of Manager. Similarly, nothing contained herein shall
be deemed to make or render the Manager a partner, co-venturer or other
participant in the business or operations of the Company, or in any manner to
render Manager liable, as principal, surety, guarantor, agent or otherwise for
any of the debts, obligations or liabilities of Company.

2.

Management Services.

Commencing on the date of this Agreement, Manager shall, at its expense,
provide, supply and render the following management and operational support
services (the “Base Services”) to Company:

a.

The salaries, employment taxes and benefits of officers of the Company appointed
by its board of directors, from time to time, all on a part-time basis as needed
to properly manage and direct the affairs of the Company.

b.

Sufficient personnel to administer and supervise all of the finances of the
Company, including payroll, taxes, accounting, bookkeeping, record-keeping,
managing or accounts payable, and accounts receivable, banking, financial
records and reporting functions. Manager shall prepare and maintain financial





statements for the Business according to generally accepted accounting
principles consistently applied and shall provide the Company’s board with
operating reports and statements including but not limited to cash flow
statements, income statements, accounts payable and accounts receivable reports
and such other reports and information as may be requested by the Company’s
board from time to time.

c.

Sufficient personnel to supervise the Company’s actual operations, which is the
development of the oil and gas leases owned by the Company.

d.

Directors and officers liability insurance.

e.

Audit expenses.

f.

All services and costs incidental to the office space utilized by the Company in
Boise, Idaho, including utilities, phone, internet, fax capability,
receptionist, file and document storage, and secretarial support, but not the
actual lease cost of the office space which shall be leased directly by the
Company.

Notwithstanding the foregoing, the Manager shall not have the authority, without
the express written consent of the Company’s board of directors, to purchase in
the name of the Company, or for use by the Company in the Business, any assets
outside the ordinary course of business, or incur any indebtedness outside the
ordinary course of business.

3.

Obligations of the Company.

Prior to the expiration of this Agreement, the Company shall provide the Manager
with true and correct information relating to all functions for which the
Manager has responsibility hereunder, as well as access to all books, records,
personnel and property of the Company as necessary to carry out Manager’s
functions under this Agreement, and shall not take any action to interfere with
the Manager's performance of its duties hereunder.

4.

Additional Agreements of the Manager.

The Manager agrees that at all times during the term of this Agreement it shall,
to the extent the Company has adequate funds thereto:

(a) Do nothing, and permit nothing to be done (which is within the control of
the Manager), which will or might cause the Company to operate in an improper or
illegal manner.

(b) Not cause a default in any of the terms, conditions and obligations of any
of the contracts and other agreements of the Company.

(c) To the extent permissible by law, maintain in full force its licenses and
permits in the State of Idaho and comply fully with all laws respecting its
formation, existence, activities and operations.

(d) Allow the Company and the employees, attorneys, accountants and other
representatives of the Company, full and free access to its books and records,
and all of the facilities of the Company relating to the Business.





2







5.

General and Administrative Activities.

To the extent that Manager shall deem it necessary or desirable, Manager shall
have the power and authority to combine and integrate, at its own office, the
"general and administrative"  activities of the Company, including, but not
limited to, all accounting, bookkeeping, record-keeping, paying, receiving and
other fiscal or financial activities, with those of Manager; provided, that
Manager shall be responsible for segregating and delivering the records of the
Company upon termination of this Agreement for any reason.  

6.

Location.

During the term of this Agreement, the business of the Company will be serviced
by Manager from the Manager's office in Boise, Idaho, or any other location
selected by Manager.

7.

Compensation.

a.

Base Compensation

While Manager is employed by the Company hereunder and as otherwise provided in
this Agreement, the Company shall pay to Manager, for the Base Services, a
monthly fee in the amount of $100,000 for the first three months, $80,000 per
month for the next three months, and $90,000 per month for the final six months,
payable in advance, with the first payment being due and payable on July 1,
2008, and each succeeding payment being due and payable on the first day of each
succeeding calendar quarter during the term of this Agreement.

b.

Expenses

In addition to the Base Compensation specified in Paragraph 7(a), the Company
shall also be obligated to reimburse the Manager for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
it in the performance of its duties and responsibilities hereunder, subject to
the Company's normal policies and procedures for expense verification and
documentation.

c.   Conflicts of Interest

Company and Manager recognize and acknowledge that all personnel which Manager
assigns to perform Manager’s functions under this Agreement will have similar
functions for Manager’s own business, and accordingly shall not be required to
devote 100% of their time and attention to the Company’s affairs, but only such
time as is reasonable necessary to perform the duties and responsibilities of
Manager hereunder.  

d.  Adjustment of Base Compensation

Company and Manager acknowledge that the Base Compensation specified herein is
based in large part on an allocation of the time spent by common employees of
the





3







Company and Manager for each entity at each employee’s current wage rate.  The
parties agree to reevaluate the Base Compensation on a quarterly basis, and
adjust it to the extent necessary to account for changes in the number of
employees utilized by the Manager in managing the Company, the amount of time
each spends on Company affairs, and their current wage rate.  

8.

Term of Agreement; Termination of Rights.

(a) The term of this Agreement shall commence on the Effective Date, and expire,
unless terminated or extended in writing, on June 30, 2009. Upon termination of
this Agreement, all books and records relating to the Company in Manager’s
possession shall be immediately returned to the Company.  Notwithstanding the
foregoing, the Company may terminate this Agreement without cause prior to the
expiration of its term upon thirty (30) days advance notice and the payment to
the Manager of a termination fee equal to the lesser of a) $1,000,000, or b) the
monthly management fee paid or payable to the Manager pursuant to Paragraph 7
herein for the remaining this Agreement.

(b) Company may, at its option, terminate this Agreement for cause if any of the
following items have not been cured within ten (10) days after written notice of
default is delivered to Manager  (or such longer period as required to effect a
cure if a cure is commenced within 10 days and diligently prosecuted): (i) if
Manager shall violate any material provision of this Management Agreement; (ii)
if Manager shall violate or be in material breach of any provision,
representation, warranty, covenant or undertaking herein; or (iii) if Manager
(a) makes an assignment for the benefit of creditors, (b) is adjudicated a
bankrupt, (c) files or has filed against it any bankruptcy, reorganization,
liquidation or similar petition or any petition seeking the appointment of a
receiver, conservator or other representative, or (d) proposes a composition
arrangement with creditors.  If this Agreement is terminated by Company for
cause, then the Company shall remain liable for all compensation due Manager
hereunder up to the Expiration Date, but shall not be liable for any
compensation accruing under this Agreement after the Expiration Date.  

The date on which this Agreement is terminated pursuant to Section 8(a) above or
this Section 8(b) is hereinafter referred to as the "Expiration Date".

9.

Indemnification.

(a) Manager shall indemnify, defend and hold harmless Company and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all losses, claims, damages, causes of
action, actions, obligations, liabilities, deficiencies, suits, proceedings,
actual out-of-pocket obligations and expenses (including cost of investigation,
interest, penalties and reasonable attorneys' fees) (collectively, "Losses")
incurred as a result of a breach by Manager of its obligations under this
Agreement.  The obligations set forth in this Section 9(a) shall survive for a
period of one (1) year following the Expiration Date.





4







(b) Company shall indemnify, defend and hold harmless Manager and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all Losses incurred by them arising
out of the performance by Manager of its services under this Agreement, except
for a Loss incurred as a result of intentional misconduct or gross negligence of
the Indemnitee (as hereinafter defined).   The obligations set forth in this
Section 9(b) shall survive for a period of one (1) year following the Expiration
Date.

(c) If a party entitled to indemnification (the "Indemnitee") receives notice of
any claim or the commencement of any action or proceeding with respect to which
a party is obligated to provide indemnification (the "Indemnifying Party")
pursuant to subsections (a) and (b) of this Section, the Indemnitee shall
promptly give the Indemnifying Party notice thereof (Indemnification Notice").
Such Indemnification Notice shall be a condition precedent to any liability of
the Indemnifying Party under the provisions for indemnification contained in
this Agreement. Except as provided below, the Indemnifying Party may compromise,
settle or defend, at such Indemnifying Party's own expense and by such
Indemnifying Party's own counsel, any such matter involving the asserted
liability of the Indemnitee. In any event, the Indemnitee, the Indemnifying
Party and the Indemnifying Party's counsel shall cooperate in the compromise of,
or defense against, any such asserted liability. If the Indemnifying Party
provides the Indemnitee a defense to a third party claim at the Indemnifying
Party's cost with a qualified attorney, Indemnitee may participate and/or
monitor the defense with an attorney of the Indemnitee's selection (at the
Indemnitee's own expense). Provided that the Indemnifying Party pays for the
full cost of the settlement of any claim, the Indemnifying Party may settle any
claim without the consent of the Indemnitee. If the Indemnifying Party chooses
to defend any claim, the Indemnitee shall make available to the Indemnifying
Party any books, records or other documents within its control that are
necessary or appropriate for such defense.

10. Additional Provisions.

(a) This Agreement sets forth the entire understanding and agreement among he
parties hereto with reference to the subject matter hereof and may not be
modified, amended, discharged or terminated except by a written instrument
signed by the parties hereto.

(b) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Idaho applicable to agreements made, delivered and to be
performed within such State.

(c) This Agreement may not be assigned by Company or Manager without the written
consent of the other, which consent may not be unreasonably withheld.

(d) All of the terms and provisions of this Management Agreement shall be
binding upon, inure to the benefit of, and be enforceable by each of the parties
hereto and their respective successors and assigns. Except for affiliates of the
Company and Manager and their respective shareholders, officers, directors,
employees and agents, no person other than the parties hereto shall be a third
party beneficiary of this Agreement or have any rights hereunder.

(e) No failure on the part of any party hereto to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial





5







exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other rights, power or remedy.

(f) No publicity release or announcement concerning this Agreement or the
transactions contemplated hereby shall be issued without advance approval of the
form and substance thereof by Company.

(g) Any legal action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby may be instituted in any state
or Federal court located in the State of Idaho, and each party waives any
objection which such party may now or hereafter have to the laying of the venue
of any such action, suit or proceeding, and irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding.

(h) If any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid or unenforceable, such determination shall
not affect the remaining provisions of this Agreement, all of which shall remain
in full force and effect.

(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

(j) The headings in this Agreement are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Management Agreement as of
the date first above written.

Signed this 9th day of January, 2009.

COMPANY:

BLAZE ENERGY CORP., a Delaware corporation







________________________________________

By: A. Leon Blaser

Its: Chief Executive Officer







MANAGER:




ENVIRONMENTAL ENERGY SERVICES, INC., A Delaware Corporation







_________________________________________

By: A. Leon Blaser

Its: Chief Executive Officer





6





